     Case 3:19-cv-02247-JLS-MSB Document 19 Filed 10/09/20 PageID.172 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    CYNTHIA EVANS,                                     Case No.: 19-CV-2247 JLS (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION FOR DISMISSAL OF
                                                         ENTIRE ACTION WITH
14    METROPOLITAN LIFE INSURANCE
                                                         PREJUDICE
      COMPANY,
15
                                      Defendant.         (ECF No. 18)
16
17
18         Presently before the Court is Plaintiff Cynthia Evans and Defendant Metropolitan
19   Life Insurance Company’s Joint Motion for Dismissal of Entire Action with Prejudice
20   (“Joint Mot.,” ECF No. 18). In light of a confidential settlement of the action, the Parties
21   request dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii). See Joint Mot.
22   at 2. Good cause appearing, the Court GRANTS the Joint Motion and DISMISSES this
23   action in its entirety WITH PREJUDICE. As stipulated by the Parties, each Party is to
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                               19-CV-2247 JLS (MSB)
     Case 3:19-cv-02247-JLS-MSB Document 19 Filed 10/09/20 PageID.173 Page 2 of 2



1    bear its own attorneys’ fees and costs. Because this concludes the litigation in this matter,
2    the clerk SHALL close the file.
3          IT IS SO ORDERED.
4    Dated: October 9, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               19-CV-2247 JLS (MSB)
